Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2016

                                      No. 04-15-00342-CV

                  VILLA DIJON CONDOMINIUM ASSOCIATION, INC.
                          and Implicity Management Company,
                                       Appellants

                                                 v.

                              Mary WINTERS and Mila Cheatom,
                                        Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-03926
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        After we granted Appellees’ first motion for extension of time to file the brief, Appellees’
brief was due on May 25, 2016. See TEX. R. APP. P. 38.6(b), (d). On the due date, Appellees
filed an unopposed second motion for an extension of time to file their brief until May 31, 2016.
See id. R. 10.5(b). Appellees filed their brief on May 31, 2016.
        Appellees’ motion for extension of time is GRANTED. Appellees’ brief is deemed
timely filed.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court